Whitfield, O. J.,
delivered the opinion of the court.
There is no merit in any of the contentions of the appellant, except the one which asserts that the verdict is excessive. The case is one which has troubled us very greatly in arriving at a satisfactory conclusion. One witness, W. IT. Sumner, testifies that there were only seventy-five acres of first-class land in the tract, and about one-third of the balance, as he puts it, was third-class land; and he was a witness for the defendant. The value of the place ranges from $45 to $125 an acre. Several witnesses for the defendant say that the damage to the land was one-third of the whole value of the place, and some wit*99nesses say that it was one-half the value of the place. One witness says it was from thirty to- forty per cent of the value of the whole place. But on cross-examination it very clearly appears that many improper elements of damage were used by these witnesses as the basis of their judgment.. Some of these elements of damage were .that- the laborers would stop to look at the trains, that the mules would run away, that livestock would be killed in the future on the track, and that grasses would be scattered over the farm, etc. We have done the best we possibly can with the troublesome record, and we think that $6,800 is the utmost limit that can be allowed to stand in this cause, ’ and the judgment can only stand for that amount because of the peculiar lay of this land, and of the singular fact that the tract is only-about a quarter of a mile wide, and yet a mile and a quarter in length, and that the railroad company runs through its length one and one-quarter miles, and really takes the heart of the best land on the place; and this amount is reached by allowing $100 per acre for seventeen acres, and three times that sum according to such- evidence.
If the appellees will remit down to $6,800, the judgment will stand; otherwise, the judgment will be reversed, and the cause remanded for a new- trial.